CTS Corporation
Form 10-Q
Second Quarter 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(a)
 
 


 CTS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
 
 
THIS AGREEMENT is made as of the _____day of ________, ____ (the "Grant Date")
between CTS CORPORATION, an Indiana corporation (the "Company"), and
____________ (the "Grantee").




1.  Grant. Subject to the terms set forth in this Agreement and in the Company's
2004 Omnibus Long-Term Incentive Plan (the "Plan"), the Company hereby grants to
the Grantee ________ Restricted Stock Units (the “Award”). Except as expressly
provided herein, capitalized terms used herein shall have the meaning ascribed
to such terms under the Plan.
 
It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code. Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted, applied and, to the minimum extent necessary to
comply with Section 409A of the Code, amended, so that the Agreement does not
fail to meet, and is operated in accordance with, the requirements of paragraphs
(2), (3) and (4) of Section 409A(a) of the Code. As used herein, “Code” means
the Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.
 
2. Vesting and Settlement of Restricted Stock Units. The Award shall vest and
become non-forfeitable in installments equal to twenty percent (20%) multiplied
by the initial number of Restricted Stock Units specified in Section 1 of this
Agreement on each of the following dates; ____________, __________, ____________
and ___________ (each such date, a "Vesting Date"), provided that the Grantee
remains in the continuous employ of the Company and is an employee of the
Company on the Vesting Date.


Restricted Stock Units shall be settled on the basis of one Share for each
vested Restricted Stock Unit. The Company shall distribute to the Grantee Shares
equal to _________percent (___%) multiplied by the number of initial Restricted
Stock Units specified in Section 1 above, on the following dates, or as soon
thereafter as is reasonably practicable; ____________, __________, ____________
and ___________ (each such date of distribution, a "Settlement Date"). The
Company’s obligations to the Grantee with respect to vested Restricted Stock
Units will be satisfied in full upon the distribution of one Share for each
Restricted Stock Unit. On the Settlement Date(s), the Company may, at its
election, either (i) credit the number of Shares to be distributed to the
Grantee as of that Settlement Date to a book-entry account in the name of the
Grantee held by the Company’s transfer agent; or (ii) deliver to the Grantee a
certificate representing the number of Shares transferred to the Grantee as of
that Settlement Date. In no event may any Settlement Date be accelerated except
in accordance with Section 409A of the Code.


Notwithstanding anything to the contrary in this Agreement, upon the first to
occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or designated beneficiary of the Grantee as the case
may be, in the settlement of Restricted Stock Units as soon as reasonably
practicable, and such date(s) of distribution shall be deemed to be the
Settlement Date(s):


(a) Grantee’s becoming disabled, as defined by Section 409A of the Code;


(b) Grantee’s death;


(c) To the extent permitted by Section 409A of the Code, a change in ownership
or effective control of the Company; or in the ownership of a substantial
portion of the assets of the Company.


(d) Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.


Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.


3. Tax Withholding. The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Restricted Stock Unit pursuant to this Agreement. To
the extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Restricted Stock Units, as the case may be, that the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.


The Company shall retain Shares otherwise deliverable on the Settlement Date in
an amount sufficient to satisfy the amount of tax required to be withheld
provided that such amounts shall not exceed the statutorily required minimum
withholding. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient's tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law. No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied. Under the
Code, employment tax withholding shall be calculated based on the Fair Market
Value of the Shares on the applicable Vesting Date and income tax withholding
shall be calculated based on the Fair Market Value of the Shares on the
Settlement Date. The Company will not retain Shares as described herein unless
tax withholding applies under the laws of the local jurisdiction.


4. Rights Not Conferred. The Grantee shall have none of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof. The Grantee is further advised
that until distribution, the Company’s obligation will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held as collateral security
for the obligations of the Company hereunder, and all assets of the Company will
be subject to the claims of the Company’s creditors.


5. Agreement Not Assignable. This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Grantee; provided
that no provision herein shall prevent the distribution of shares to the
Grantee’s estate or designated beneficiary, in the event of the Grantee’s death.


6. Adjustments. If and to the extent that the number of Shares shall be
increased or reduced in the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or similar corporate transaction, the number and kinds of shares
subject to the Restricted Stock Units awarded hereunder may be adjusted by the
Committee, in its sole discretion. In the event of any such transaction, the
Committee may provide in substitution for the Restricted Stock Units granted
hereunder such alternative consideration as it may determine to be equitable.


7. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Indiana.
 
8. Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment to the Plan or the Agreement shall adversely affect
the value or number of the Grantee’s Restricted Stock Units without the
Grantee’s written consent, except to the extent necessary to comply with the
provisions of Section 409A of the Code.
 
9. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


10. Severability. If any provision of the Plan or this Agreement is, becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or award hereunder under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or award, such provision shall be stricken as to such jurisdiction or
award, and the remainder of the Plan or Agreement shall be in full force and
effect.


11. Construction. The Restricted Stock Units granted hereunder are being issued
pursuant to Section 10 of the Plan (“Restricted Stock Award”) and are subject to
the terms of the Plan. A copy of the Plan has been given to the Grantee, and
additional copies of the Plan are available upon request during normal business
hours at the principal executive offices of the Company. To the extent that any
provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.


12.  Data Protection. By signing below, the Grantee expressly consents to the
transfer and use of personal data by the Company and its agents in connection
with the administration of this Award.


13. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.








_____________________________________
Grantee:






CTS CORPORATION






By: _______________________________         

